Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20,21,23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20-23,25,26,28-30 of U.S. Patent No. 11402699. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 20 is obvious by Claim 20 of U.S. Patent No. 11402699
Claim 21 is obvious by Claim 21 of U.S. Patent No. 11402699
Claim 23 is obvious by Claim 22 of U.S. Patent No. 11402699
Claim 24 is obvious by Claim 23 of U.S. Patent No. 11402699
Claim 25 is obvious by Claim 25 of U.S. Patent No. 11402699
Claim 26 is obvious by Claim 26 of U.S. Patent No. 11402699
Claim 27 is obvious by Claim 28 of U.S. Patent No. 11402699
Claim 28 is obvious by Claim 29 of U.S. Patent No. 11402699
Claim 29 is obvious by Claim 30 of U.S. Patent No. 11402699


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 20-29 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Kim et al (US 20120176561)
Regarding Claim 20,
Kim et al discloses (Fig. 1 and Fig. 2) a plurality of pixels (shown pasted below); switching elements (TFT) having a first switching element (as shown below) and a second switching element, and located in the plurality of pixels; signal lines (62) electrically connected to the switching elements (TFT); pixel electrodes (82) having a first pixel electrode electrically connected to the first switching element (shown below) in a first contact portion (where 82 directly contacts 66) and a second pixel electrode (82) electrically connected to the second switching element in a second contact portion; a common electrode (75) opposed to the pixel electrodes (82); and a metal wiring (91) parallel to one of the signal lines (62), the common electrode (75) includes a slit (75a) which extends in an extending direction of the signal line (62) and overlaps one of the signal lines, and an opening (76) where the first contact portion and the second contact portion are located, a metal wiring (91) being connected to the common electrode (75) and being located so that the metal wiring does not overlap the opening (76), a portion of the common electrode being between the metal wiring and signal line.





    PNG
    media_image1.png
    510
    1150
    media_image1.png
    Greyscale


Regarding Claim 21,
Kim et al discloses (Fig. 1 and Fig. 2) wherein the metal wiring (91) has a portion which does not overlap the slit (75a).
Regarding Claim 22,
Kim et al discloses (Fig. 1 and Fig. 2)  the metal wiring (91) is located on the common electrode (182) and is in contact with the common electrode.
Regarding Claim 23,
Kim et al discloses (Fig. 9 another embodiment) wherein the common electrode (182) is arranged below the metal wiring (62), and in the extending direction, a width of the metal wiring is less than a width of the common electrode at a position opposed to the metal wiring (shown in Fig. 8).
Regarding Claim 24,
Kim et al discloses (Fig. 1 and Fig. 2) wherein one of the signal lines (62) is between the first contact portion (as shown above) and the second contact portion in the opening (75), and one of the signal lines (62) overlaps the slit (75a) and the opening (75).
Regarding Claim 25,
Kim et al discloses (Fig. 1 and Fig. 2) wherein the slit (75a) and the opening (75) are continuous with each other.
Regarding Claim 26,
Kim et al discloses (Fig. 1 and Fig. 2) wherein the slit (75a) is between the first pixel electrode (82) and the second pixel electrode (shown above).
Regarding Claim 27,
Kim et al discloses (Fig. 1 and Fig. 2) wherein the switching elements (TFT) include a third switching element (the third switching element would be if you took another Fig. 2 and pasted it next to the figure pasted above on page 3), the pixel electrodes (82) include a third pixel electrode electrically connected to the third switching element in a third contact portion, the third contact portion is adjacent to the second contact portion in a direction crossing the extending direction of the signal line (62), and the common electrode (75) is between the second contact portion and the third contact portion.
Regarding Claim 28,
Kim et al discloses (Fig. 1 and Fig. 2) wherein the common electrode (75) includes another opening (75), the third contact portion is located in the other opening, and the other opening and the slit (75a) are not continuous with each other.
Regarding Claim 29,
Kim et al discloses (Fig. 1 and Fig. 2) wherein the metal wiring (91) includes a portion which does not overlap the other opening (75).
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871